SUPERIOR COURT
OF THE
STATE OF DELAWARE

RICHARD F. STOKES SUSSEX COUNTY COURTHOUSE
JUDGE 1 THE ClRCLE, sUITE 2
GF.oRGE'roWN, nn 19947
TF,LEPl-loNE (302) 856-5264

May 23, 2018

Amanda Nyman, Esquire
Department of Justice
114 East Market Street
Georgetown, DE 19947
John Daniello, Esquire
Office of Defense Services
14 The Circle, Z"d Floor
Georgetown, DE 19947
RE: State v. David Shrieves

Restitution Hearing held March 16, 2018
Case ID 1512019000

Dear Counsel:

The defendant Was convicted of felony theft and conspiracy by plea and was
sentenced to Level 5 time suspended for probation. Restitution Was ordered as
part of the plea agreement The defendant requested a restitution hearing on
November 3, 2016. A number of hearing dates Were scheduled but had to be
delayed given defendant’s incarceration out-of-State and for other reasons partly
attributed to defendant. The hearing Was finally held on March 18, 2018.

At the hearing, the victim, Clifford Cubbage, testified and provided

background information. Further, the State introduced four exhibits into evidence
related to the crimes and stolen property. The victim operated a lawn and yard
maintenance company. Defendant, David Shrieves, and a co-defendant,
Christopher Glasgow, stole equipment from the victim’s trailer and storage facility
on or about Friday, November 13, 2016. Before the crimes, they performed work
for the victim. Their motive appeared to be selling the victim’s property for
drugs. When the loss was reported on Tuesday, November 17, 2015 the victim
listed the stolen items which was part of the police report.' The total amount listed
was approximately $13,885.00.2 As the investigation proceeded, eleven items
were recovered.3 The restitution request, therefore, was reduced to $12,135.()0.4
At the hearing, through direct and cross examination, the victim shared his
experience and familiarity with the value for the stolen property, literally the tools
of his trade. As an owner, his testimony about the fair market value of the stolen
property is competent.5 The victim considered depreciation and shared other

reasons to support his estimates. His testimony was credible.

 

' State’s Exhibit 4 - the police reports

2 State’s Exhibit l - separately displayed list

3 State’s Exhibit 2 - items recovered from three sources

4 State’s Exhibit 3 - amount claimed for three items reduced from initial report

5 Davis v. State, 453 A.Zd 802, at 803 (Del. 1982).

The law is well settled that the fair market value at the time of the theft is
the normal measure to determine restitution.(’ An owner may provide the opinion;
expert testimony is not required.7 A victim’s loss statement prepared by the
police may be relied upon by the Court in determining restitution.8 The list in the
police report was submitted 4 days after the crimes and the estimates are
practically contemporaneously made. The amount of restitution is determined by
the preponderance of the evidence standard with the burden on the State.q

This burden was carried for all except for the recovered and miscellaneous
tool items. Eleven items were recovered from another individual, a shed, and
pawn shop. As to this group, however, it appeared some were in working
condition or could be used with relatively minor repairs. The total claimed for
them amounted to $1,78().00. Further, there is a discrepancy in the amount
claimed for miscellaneous tools. The police report lists value at $1,000.00 while

lists request a $2,()00.00 value.10 Therefore after hearing the evidence and

considering the burden of proof, the amount of restitution is reduced by $2,780.0()

 

6 11 Del.C. §224(1).

7 31 A Am. Jur. 2d Expert and Opinion Evidence § 230.
8 Pl'atl‘ v. Stat€, 486 A.2d 1154 (D€l. 1984).

9 Redick v. State, 858 A.2d 947 (Del. 2004).

'° Exhibit 4; Exhibit 1,3.

for an amount of $9,355.00.
A modified sentencing order will be generated to reflect this decision as

well as a civil judgment.

        
  

IT IS SO ORDERED.
Verytm'l`y' ours,
rl;_» / - / //:`) '8
/./_Bi/ ' “ .¢/Slokes `-/
RFS:tls

cc: Prothonotary